NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                   Submitted December 16, 2010
                                    Decided December 22, 2010

                                               Before

                                JOHN L. COFFEY, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 10‐1146

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Southern District of Indiana,
                                                     Evansville Division.
        v.
                                                     No. 3:07CR00042‐009
RICHARD L. CANSLER, 
     Defendant‐Appellant.                            Richard L. Young,
                                                     Chief Judge.

                                             O R D E R

       Richard Cansler was stopped by police while driving from a meeting where he
picked up one pound of methamphetamine and three pounds of marijuana.  The officers
discovered the drugs, and Cansler was charged with several drug‐related counts, including
possession with intent to distribute methamphetamine.  See 21 U.S.C. § 841(a)(1).  Cansler
pleaded guilty to that count as a part of a written plea agreement in which he specifically
bargained for a sentence of 192 months’ imprisonment, see FED. CRIM. P. 11(c)(1)(C), and
waived his right to appeal the conviction or sentence.  The district court accepted the plea
agreement, and sentenced Cansler to 192 months.
No. 10‐1146                                                                                Page 2

        Despite agreeing to the appeal waiver and receiving the sentence to which he agreed,
Cansler filed a notice of appeal.  His appointed counsel has concluded that the appeal is
frivolous and seeks permission to withdraw.  See Anders v. California, 386 U.S. 738 (1967). 
Cansler opposes counselʹs motion.  See CIR. R. 51(b).  We limit our review to the potential
issues identified in counsel’s facially adequate brief and in Cansler’s response.  See United
States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).  

        According to counsel, Cansler wants us to set aside his guilty plea (and with it his
appeal waiver), and thus counsel begins by evaluating the adequacy of the plea colloquy
and the voluntariness of the plea.  See United States v. Knox, 287 F.3d 667, 670‐71 (7th Cir.
2002).  Cansler did not move to withdraw his guilty plea in the district court, so we would
examine the plea colloquy only for plain error.  See United States v. Vonn, 535 U.S. 55, 59
(2002); United States v. Griffin, 521 F.3d 727, 730 (7th Cir. 2008).  Rule 11 of the Federal Rules
of Criminal Procedure details the steps a district court must follow before accepting a guilty
plea.  FED. R. CRIM. P. 11(b)(1); United States v. Polak, 573 F.3d 428, 431 (7th Cir. 2009). 
Neither Rule 11 nor this court requires rigid adherence to the provisions of Rule 11, United
States v. Blalock, 321 F.3d 686, 688 (7th Cir.2003); United States v. Fernandez, 205 F.3d 1020,
1024 (7th Cir. 2000), and even where there has been a significant omission, a defendant will
not be able to establish plain error unless he can “show why the omission made a difference
to him,”  United States v. Sura, 511 F.3d 654, 662 (7th Cir. 2007).  

        Counsel has identified only one omission in the plea colloquy: the district court did
not advise Cansler that forfeiture could be ordered.  See FED. R. CIV. P. 11(b)(1)(J).  Yet
Cansler knew about the possibility of forfeiture: his indictment includes a count seeking
criminal forfeiture, and months before he pleaded guilty, Cansler was aware that a parallel
claim for civil forfeiture had been dismissed on the government’s motion on the condition
that the same property would be sought in the criminal case.  Thus, we agree with appellate
counsel that it would be frivolous for Cansler to argue on appeal that the district court
committed plain error by omitting mention of the ongoing forfeiture proceeding during the
Rule 11 colloquy.  See Blalock, 321 F.3d at 688; Schuh, 289 F.3d at 975. 

       Because the guilty plea would stand, so would Cansler’s appeal waiver.  See Sura,
511 F.3d at 658‐59; United States v. Williams, 184 F.3d 666, 668 (7th Cir. 1999); United States v.
Wenger, 58 F.3d 280, 282 (7th Cir. 1995).  That waiver forecloses the potential argument
about drug quantity, which Cansler proposes in his Rule 51(b) response.  Even apart from
the waiver, however, we would not have jurisdiction to review Cansler’s sentencing issues
because Cansler agreed to a specific sentence under Rule 11(c)(1)(C) as a part of his plea
agreement.  A defendant who agrees to a specific sentence cannot appeal the sentence
imposed unless it exceeds the sentence he bargained for or was imposed in violation of law. 
See 18 U.S.C. § 3742(a)(1), (c)(1); United States v. Cieslowski, 410 F.3d 353, 363‐64 (7th Cir.
No. 10‐1146                                                                             Page 3

2005); United States v. Barnes, 83 F.3d 934, 941 (7th Cir. 1996).  And because 192 months is
both the sentence Cansler agreed to and is within the statutory maximum, a life sentence,
for the offense, see 21 U.S.C. § 841(b)(1)(A)(vii), we would lack jurisdiction to review the
sentence.  

       Counselʹs motion to withdraw is GRANTED, and the appeal is DISMISSED.